The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                      Monday, April 6, 2015

                           No. 04-15-00045-CR and 04-15-00046-CR

                                      Freddie Lee SCOTT,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2009CR6965 and 2009CR8008
                        Honorable Lori I. Valenzuela, Judge Presiding

                                         ORDER
       On January 30, 2015, Appellant filed notices of appeal with this court. On March 30,
2015, court reporter Mary Beth Simpkins filed notices of late reporter’s records. The notices
state Appellant has not provided the court reporter with written requests to prepare the reporter’s
records, see TEX. R. APP. P. 34.6(b), or made arrangements to pay for the records, see id. R. 20.2.
        Therefore, we ORDER Appellant to provide written proof to this court within TEN
DAYS of the date of this order that (1) Appellant has delivered written requests to prepare the
reporter’s records to court reporter Mary Beth Simpkins that designates the exhibits to be
included, see id. R. 34.6(b), and (2) either the reporter’s fees have been paid or arrangements
have been made to pay the reporter’s fees, or Appellant is entitled to appeal without paying the
reporter’s fees, see id. R. 20.2.
        If Appellant fails to respond within the time provided, Appellant’s briefs will be due
within THIRTY DAYS of the date of this order, and the court will only consider those issues or
points raised in Appellant’s briefs that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court